COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, AtLee and Chaney
              Argued at Norfolk, Virginia


              RONTRELL J. BANKS
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0619-21-1                                    JUDGE RANDOLPH A. BEALES
                                                                                    MAY 10, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                             Joseph A. Migliozzi, Jr., Judge

                               Daymen Robinson for appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Mark R.
                               Herring,1 Attorney General, on brief), for appellee.


                     Following a bench trial, appellant Rontrell J. Banks was convicted of eight counts of forgery

              of a public record, in violation of Code § 18.2-168, and two counts of identity theft in order to avoid

              arrest, in violation of Code § 18.2-186.3. On appeal, Banks contends that the evidence presented at

              trial was insufficient to identify him as the perpetrator of the crimes for which he was convicted.

                                                       I. BACKGROUND

                     On August 9, 2019, at approximately 8:00 p.m., Officer David W. Dubus of the Norfolk

              Police Department initiated a traffic stop after observing a vehicle traveling the wrong way down a

              one-way street. Officer Dubus spoke with the driver, who said his name was Dominique Long and

              provided the officer with a date of birth. Officer Dubus was unable to find information on anyone

              named Dominique Long with the date of birth the driver provided. Eventually, however, Officer



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
Dubus found information for a “Dominique Long with a slightly different date of birth.” He

compared the driver to a picture of Long and concluded that the driver was Long. Officer Dubus

then issued the driver four summonses, which he witnessed the driver sign using Long’s name. The

encounter lasted approximately twenty-five minutes.

        Similarly, on August 29, 2019, Officer Andre Watkins of the Norfolk Police Department

initiated a traffic stop, during daylight, after observing a vehicle traveling at a high rate of speed.

Officer Watkins spoke with the driver, who also said his name was Dominique Long and provided

the officer with Long’s social security number. Officer Watkins attempted to verify this

information and found a written description of Long. He determined that the driver matched that

description. Officer Watkins then issued the driver four summonses, which he witnessed the driver

sign using Long’s name.

        Dominique Long subsequently came to the police station and informed Detective Johnson

L. Freeman, Jr. that he had received summonses in his name from the two August traffic stops, but

that he did not drive a car and was not the driver involved in the stops. Detective Freeman found

that, in 2015, appellant Rontrell Banks had been charged with falsely using Long’s identity.

Detective Freeman compared the driver in the body camera footage from the August traffic stops to

a known photograph of Banks and concluded that Banks was the driver at both traffic stops. Banks

was subsequently arrested and charged with eight counts of forgery of a public record and two

counts of identity theft.

        At Banks’s trial, Officer Dubus and Officer Watkins identified Banks in court as the driver

they each had pulled over during their respective traffic stops. In addition, multiple photographs

taken from the body camera videos of Officer Dubus and Officer Watkins were admitted into

evidence without objection at Banks’s trial. Upon reviewing the images from his body camera,

Officer Dubus confirmed that Banks and the driver were “100 percent the same person.” Likewise,

                                                   -2-
Officer Watkins, upon reviewing images from his body camera, confirmed that Banks and the

driver who falsely identified himself as Dominique Long were the same person. In addition,

Detective Freeman testified that Banks has the same facial features and the same tattoos as the

driver in the body camera footage at both traffic stops. He also then testified that Banks—then

sitting in front of him in court—was the driver involved in both traffic stops.

        At the conclusion of the Commonwealth’s evidence, Banks moved to strike the

Commonwealth’s evidence. He argued that the evidence was insufficient to prove the identity of

the driver who had falsely signed the summonses as Dominique Long. He argued that the police

officers’ testimony was unreliable because, during the traffic stops, they believed that the driver,

who identified himself as Long, was who he claimed to be. The trial court denied the motion,

finding “that the testimony of the two police officers and the detective, in this Court’s opinion, were

very credible, [that] the two police officers saw who they believed to be the [defendant] sign these

documents,” and that “Long came in and complained that he was never driving that car.” Based on

the evidence at trial, the trial court found Banks guilty on all counts. Banks appealed to this Court.

                                            II. ANALYSIS

        In Banks’s sole assignment of error on appeal, he argues that the trial court “erred in finding

that evidence was sufficient to identify [a]ppellant as the person who committed offenses for which

[a]ppellant was convicted.” Specifically, Banks takes issue with the reliability of eyewitness

identifications generally and with the reliability of the officers’ testimony in this case specifically.

        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663 (2003) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light most favorable to the

Commonwealth, as we must since it was the prevailing party in the trial court,” Riner v.

                                                   -3-
Commonwealth, 268 Va. 296, 330 (2004), “[w]e must instead ask whether ‘any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt,’” Crowder, 41

Va. App. at 663 (quoting Kelly v. Commonwealth, 41 Va. App. 250, 257 (2003) (en banc)). “This

familiar standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in

the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Jackson, 443 U.S. at 319.

        In this case, the officers present at the scene both testified that Banks was the driver who had

falsely used Dominique Long’s name during the August traffic stops. Banks does not argue that

either officer’s testimony was inadmissible. Instead, he contends that their testimony was

unreliable, and, therefore, he argues that the evidence was insufficient to prove that he was the

driver involved in the traffic stops. However, as the Supreme Court has been clear, “when a

defendant challenges the sufficiency of the evidence, ‘[i]f there is evidence to sustain the verdict,

this Court should not overrule it and substitute its own judgment, even if its opinion might differ’”

from that of the factfinder. Phan v. Commonwealth, 258 Va. 506, 511 (1999) (alteration in original)

(quoting George v. Commonwealth, 242 Va. 264, 278 (1991)); see also Chavez v. Commonwealth,

69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017))

(holding that the reviewing court is not permitted to substitute its own judgment for that of the

factfinder if there is evidentiary support for the conviction). In-court testimony identifying the

defendant as the perpetrator—if believed by the factfinder—is sufficient evidence to prove the

identity of the perpetrator. See, e.g., Floyd v. Commonwealth, 31 Va. App. 193, 199 (1999) (“The

in-court identification of Floyd as one of the two perpetrators is sufficient direct evidence to

establish his identity.”). Furthermore, “the credibility of witnesses and the weight accorded their

testimony are matters solely for the fact finder who has the opportunity of seeing and hearing the




                                                    -4-
witnesses.” Schneider v. Commonwealth, 230 Va. 379, 382 (1985) (citing Coppola v.

Commonwealth, 220 Va. 243, 252 (1979), cert. denied, 444 U.S. 1103 (1980)).

        In finding Banks guilty of identity theft and forgery of public records in this case, the trial

court relied on the testimony of Officer Dubus and the testimony of Officer Watkins identifying

Banks as the driver whom they each had stopped. Officer Dubus—who spent approximately

twenty-five minutes with the driver at the scene of the traffic stop—confidently testified at trial that

Banks and the driver were “100 percent the same person.” Officer Watkins similarly testified with

certainty that Banks was the driver that he had pulled over. The trial judge specifically found that

both Officer Dubus and Officer Watkins “were very credible” in their testimony identifying Banks

in court.

        Furthermore, the officers’ in-court identification was not the only evidence presented to

prove Banks’s identity. The Commonwealth entered photographs of the driver taken from the

officers’ body camera video footage into evidence without objection. After reviewing the images of

the driver taken from their respective body camera footage, both officers testified that Banks and the

driver in the images were the same person. Furthermore, because these images were entered into

evidence, the trial judge as factfinder had the opportunity independently to compare the driver in the

photographs from the traffic stops with Banks, who was then sitting in front of the trial judge in

court. With these images in hand, the trial court concluded that the perpetrator captured in the

images was Banks.

        Detective Freeman’s testimony also corroborated the testimony of Officer Dubus and

Officer Watkins. Detective Freeman testified that, based upon his own independent review of the

body camera footage of both traffic stops, Banks was the perpetrator. According to Detective

Freeman’s testimony at trial, Banks and the man in the body camera footage had the same facial

features and the same tattoos. Given the totality of the evidence, we certainly cannot say that no

                                                  -5-
rational factfinder could have found sufficient evidence to identify Banks as the driver who falsely

identified himself as Dominique Long to Officer Dubus and Officer Watkins and who signed eight

summonses in Long’s name.

                                           III. CONCLUSION

         In short, there is certainly sufficient evidence in the record to support the trial court’s

conclusion that Banks was the driver of the car who identified himself as Long and signed eight

summonses in Long’s name on August 9, 2019, and on August 29, 2019. The police officers who

issued the summonses identified Banks as the perpetrator at trial, and the trial judge found the

officers’ testimony credible. Furthermore, their identification of Banks at trial was also

corroborated by Detective Freeman’s testimony and by the still photographs taken from the officers’

body camera video footage of the traffic stops, which were entered into evidence without objection.

In addition, following the trial judge’s independent review of these photographs, he concluded that

Banks was the driver at both traffic stops. Given the totality of the evidence, we hold that the trial

court did not err in finding that there was sufficient evidence to identify Banks as the driver who had

falsely used Dominique Long’s name on August 9, 2019 and August 29, 2019.

         Consequently, for all of these reasons, we uphold each of the trial court’s convictions of

Banks.

                                                                                                  Affirmed.




                                                    -6-